Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application filed on 06/28/2021 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 09/28/2021 and 07/21/2022.

Drawings

The Examiner contends that the drawings submitted on 06/28/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5-9, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2020/0037003).

As to claim 9, Kang teaches an apparatus, comprising processing circuitry configured to:

determine reconstructed samples of a first color component in a filter support region of a current picture that is a part of a coded video sequence ([0187]; also see [0046], [0049], and [0263]);

perform a filter process on the reconstructed samples of the first color component in the filter support region, a quantization step size of the filter process being separately set per one of a coding block, a video frame, and a video sequence ([0062], [0118], and [0223]);

and reconstruct samples of a second color component in the filter support region based on an output value of the filter process, the second color component being different from the first color component ([0161]).

As to claims 1 and 17, the aforementioned claims are rejected similarly as claim 9.

As to claims 5 and 13, wherein the quantization step size is included in a bitstream corresponding to the one of the coding block, the video frame, and the video sequence ([0062] and [0083]).

As to claims 6 and 14, wherein the reconstructing includes: determining whether the output value of the filter process is scaled based on the reconstructed samples of the first color component in the filter support region; and in response to the output value of the filter process being scaled, reconstructing the samples of the second color component in the filter support region based on a scaled output value of the filter process ([0113], [0134], and [0163]).

As to claims 7 and 15, wherein the determining includes determining whether the output value of the filter process is scaled based on the reconstructed samples of the first color component in the filter support region and a syntax element indicating whether scaling the output value of the filter process is enabled ([0065], [0074], and [0102]).

As to claims 8 and 16, wherein the reconstructing includes determining the scaled output value of the filter process based on the reconstructed samples of the first color component in the filter support region and the quantization step size ([0085] and [0161]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 4, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Zhang (WO 2020/216175 A1).

As to claims 2, 10, and 18, Kang does not teach wherein the quantization step size is a predefined constant for the one of the coding block, the video frame, and the video sequence.

However, Zhang teaches wherein the quantization step size is a predefined constant for the one of the coding block, the video frame, and the video sequence ([00441] and [00445]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kang’s teachings with Zhang’s teachings in order to improve the performance of current video codec technologies to provide better compression ratios and provide video coding and decoding schemes that allow for lower complexity or parallelized implementations (Zhang; [0003]).

As to claims 4, 12, and 20, Kang does not teach wherein the quantization step size is one of a plurality of quantization step sizes that is determined based on an index included in a bitstream corresponding to the one of the coding block, the video frame, and the video sequence.

However, Zhang teaches wherein the quantization step size is one of a plurality of quantization step sizes that is determined based on an index included in a bitstream corresponding to the one of the coding block, the video frame, and the video sequence ([00444] and [00451]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kang’s teachings with Zhang’s teachings in order to improve the performance of current video codec technologies to provide better compression ratios and provide video coding and decoding schemes that allow for lower complexity or parallelized implementations (Zhang; [0003]).

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Pullen (US 5,923,376).

As to claims 3, 11, and 19, Kang does not teach wherein the quantization step size is an integer that is a power of 2.

However, Pullen teaches wherein the quantization step size is an integer that is a power of 2 (col. 24, lines 53-62).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kang’s teachings with Pullen’s teachings in order to provide techniques relating to the compression of data using single instruction, multiple data processors where an encoding method and system reduces the number of searches required to compress a data set (Pullen; see cols. 1-2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482